                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON



UNITED STATES OF AMERICA,

                               Plaintiff,
-vs-                                                                    Case No. 3:19-CR-87

URIEL BETANCOURT,

                               Defendant.


ORDER ADOPTING THE REPORT AND RECOMMENDATIONS OF THE UNITED STATES
    MAGISTRATE JUDGE (DOC. 40) , ACCEPTING THE PLEA OF GUILTY, AND
     REFERRING THE CASE TO THE U.S. PROBATION DEPARTMENT FOR A
               PRESENTENCE INVESTIGATION AND REPORT


       On October 1, 2019, this matter came before United States Magistrate Judge Michael J.
Newman for a Plea Hearing. Having conducted a full plea colloquy with the Defendant, the
Magistrate Judge concluded that the Defendant’s plea of guilty to Count 1 of the Indictment was
knowing, intelligent, and voluntary, and that there is an adequate factual basis for a finding of guilt.
This Court, noting that no objections have been filed thereto, and that the time for filing such
objections expired on October 15, 2019, hereby ADOPTS said Report and Recommendations.
       Therefore, based upon the aforesaid, and this Court’s de novo review of the comprehensive
findings by the United States Magistrate Judge this Court adopts the Report and Recommendations
of the United States Magistrate Judge (doc. 40) in its entirety, finding that the pleas were knowing,
intelligent and voluntary. The Defendant is FOUND guilty of the offense for which he pled. This
matter is ORDERED referred to the Unites States Probation Department for a presentence
investigation and report. Sentencing remains scheduled for January 31, 2020 at 10:30 a.m.
       DONE and ORDERED in Dayton, Ohio, this 16th day of October, 2020.



                                                       s/Thomas M. Rose
                                                      _____________________________________
                                                      THOMAS M. ROSE, JUDGE
                                                      UNITED STATES DISTRICT COURT
